           CASE 0:20-cr-00055-SRN Doc. 42 Filed 01/07/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                             Case No. 20-cr-55 (SRN)

               Plaintiff,

 v.                                                            ORDER

 Peter Earl Dahl,

               Defendant.


 Craig R. Baune, United States Attorney’s Office, 300 South Fourth Street, Suite 600,
 Minneapolis, MN 55415; Robert M. Lewis, United States Attorney’s Office, 316 North
 Robert Street, Suite 404, St. Paul, MN 55101, for Plaintiff.

 Paul C. Engh, 650 Third Avenue South, Suite 260, Minneapolis, MN 55402, for
 Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Motion for Reconsideration [Doc. No. 36]

filed by Defendant Peter Dahl. Based on a review of the files, submissions, and proceedings

herein, and for the reasons below, the Court affirms its Preliminary Order of Forfeiture

[Doc. No. 30] and DENIES the motion.

I.     BACKGROUND

       Mr. Dahl pleaded guilty to two counts of wire fraud and filing a false income tax

return. (Plea Agreement [Doc. No. 11].) Subsequently, the Court granted the United States’

Motion for a Preliminary Order of Forfeiture and entered a money judgment forfeiture

against Mr. Dahl in the amount of $1,470,500. (Preliminary Order of Forfeiture 1.) With



                                            1
            CASE 0:20-cr-00055-SRN Doc. 42 Filed 01/07/21 Page 2 of 4




the Court’s permission, Mr. Dahl moved the Court to reconsider that Order, asserting that

the $1,470,500 figure rested on an incorrect factual premise. Namely, Mr. Dahl asserts that

the forfeiture amount was calculated based on the $1,500,000 sale of Crown Bank shares

brokered by Mr. Dahl, a sale from which Mr. Dahl argues he did not take proceeds or

otherwise financially benefit. (Mot. for Reconsideration [Doc. No. 36], at 1-2.) Mr. Dahl

also asserts that by including the value of the Crown Bank share sale, the forfeiture amount

is unconstitutionally excessive. (Id. at 2-3.)

II.    DISCUSSION

       “Proceeds” of wire fraud subject to forfeiture include “property of any kind obtained

directly or indirectly, as the result of” the fraud. 18 U.S.C. § 981(a)(2)(A). Unlike

restitution, the amount of forfeiture is based on the defendant’s gain from the crime, not

the loss caused to the victim. United States v. Adetiloye, 716 F.3d 1030, 1041 (8th Cir.

2013); United States v. Luna, 968 F.3d 922, 931 (8th Cir. 2020) (“The focus shifts from

the ‘victim’s losses,’ to the ‘gross proceeds traceable to the commission of the offense.’”

(citations omitted)).

       Here, the Court’s Preliminary Forfeiture Order was based primarily on the benefit

Mr. Dahl received from the nominee loans and kiting components of the offense, not the

$1,500,000 sale of Crown Bank shares. As summarized in the United States’ sentencing

memoranda, Mr. Dahl’s fraud included a combined $420,000 for purported Crown Bank

offerings to J.W. and A.B., a combined $825,000 in nominee and direct loans to Mr. Dahl,

and a $150,000 loan guarantee. (Response Regarding Sentencing [Doc. No. 27], at 2.)

These sums add up to $1,395,000 in direct or indirect financial benefits Mr. Dahl received


                                                 2
           CASE 0:20-cr-00055-SRN Doc. 42 Filed 01/07/21 Page 3 of 4




as a result of the offense. The Court’s Preliminary Forfeiture Order also includes an

additional $75,500, which represents the difference between the sums P.H. and J.S. paid

for the $1,500,000 Crown Bank share sale and the amount Crown Bank paid them to settle

their claims. (See id.) Insofar as Crown Bank’s payment to P.H. and J.S. settled the victims’

claims against Crown Bank and Mr. Dahl for the $75,500 the victims were not reimbursed

by Crown Bank, the $75,500 figure represents an additional financial benefit Mr. Dahl

received as a result of the offense. Thus, the $1,470,500 forfeiture amount did not presume

that Mr. Dahl took possession of the $1,500,000 proceeds of the Crown Bank share sale.

       For similar reasons, the Court finds Mr. Dahl’s Eighth Amendment argument

unpersuasive. “The touchstone of the constitutional inquiry under the Excessive Fines

Clause is the principle of proportionality: The amount of the forfeiture must bear some

relationship to the gravity of the offense that it is designed to punish.” United States v.

Bajakajian, 524 U.S. 321, 334 (1998) (citing Austin v. United States, 509 U.S. 602, 622–

23 (1993)). “[A] punitive forfeiture violates the Excessive Fines Clause if it is grossly

disproportional to the gravity of a defendant’s offense.” Id. Mr. Dahl argues that the

forfeiture amount is grossly disproportional to the gravity of the offense, in essence,

because “[t]here is no remedial purpose to be served by forfeiting the value of a stock

transaction, for which Mr. Dahl was not compensated, and from which the United States

lost nothing.” (Mot. for Reconsideration 2-3.) But the Preliminary Forfeiture Order does

not in fact include the value of the Crown Bank share sale. Moreover, the $1,470,500

forfeiture amount is not “grossly disproportional” to the nominee loan and kiting

components of the offense—which account for $1,395,000 of the forfeiture amount and


                                             3
           CASE 0:20-cr-00055-SRN Doc. 42 Filed 01/07/21 Page 4 of 4




which Mr. Dahl admitted generated at least $720,000 in unreported taxable income in 2016

alone. (Plea Agreement 4.)

       Accordingly, the Court finds that the Preliminary Forfeiture Order did not depend

on an incorrect factual premise, and the forfeiture amount does not violate the Eighth

Amendment. The Court therefore denies Mr. Dahl’s Motion for Reconsideration.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motion for Reconsideration [Doc. No. 36] is

DENIED.

IT IS SO ORDERED.




Dated: January 7, 2021                            s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                           4
